internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc ebeo 3-plr-122153-97 date date attn key worker firm dear this is in response to a request for reconsideration of ruling cc ebeo - plr- dated date which concluded that the above named worker was the firm’s employee for federal employment_taxes purposes in support of the request for reconsideration you have submitted a detailed statement of the reasons you believe the worker was an independent_contractor after careful review of that statement as well as related material we affirm our prior determination that the worker was an employee of the firm for federal employment_tax purposes we note however that we address only the employment_tax status of the named worker and express no opinion as to the employment_tax status of other workers who may be performing similar services for the firm our views as to this particular worker are as follows training the firm states that the ruling attaches undue significance to the one training class provided the worker by the firm as we noted in the prior ruling formal training does not provide persuasive evidence of either an employee or independent_contractor relationship and consequently is given no weight in this reconsideration instruction and supervision the firm states that it did not retain the right to change the methods used by the worker and that the worker was not subject_to direct supervision in the performance of services the firm also states that the worker received few instructions if any from the worker’s supervisor and that the supervisor plr-122153-97 interacted with the worker no more than two or three times per week and then only for purposes of payment of invoices and review of work logs this information conflicts with previous statements made by the worker’s supervisor that control_over the worker was exercised by the firm and that the worker checked in with the supervisor throughout the day both parties have acknowledged that the worker was given instructions by the supervisor thus it appears that this particular worker was subject_to direction of the type ordinarily given to employees tools and materials the firm states that the ruling misinterprets the facts relative to tools and materials in this case the firm acknowledged that it provided all of the tools equipment and materials needed by the worker in the performance of services these included a computer tools for working on computers desk and office space this arrangement is more consistent with employee than independent_contractor status reports the firm states that reports filed by the worker were not for the purposes of evaluating the worker’s performance but were a means of identifying problems experienced by users the facts indicate that the worker reported daily and submitted a weekly report to the firm or its representative however because this was not a formal procedure we give no weight to this factor principle business_purpose the firm states that the ruling does not give any weight to the fact that the services provided by the worker were only peripherally related to the firm’s business as the initial point_of_contact for computer and information systems users the services provided by the worker were a necessary component of the firm’s ability to accomplish its mission however the extent to which the services provided are a key aspect of the regular business of a service_recipient does not provide evidence of a worker’s status thus the presence or absence of integration of the worker’s services in the firm’s business is given no weight in this case intent of the parties the firm states that the ruling does not give any weight to the intent of the parties a written_agreement describing a worker as an independent_contractor is viewed as evidence of the parties’ intent to create a non-employee relationship however a contractual designation in and of itself is not sufficient evidence to base a determination of worker status it is the substance of the relationship rather than the label that governs this determination in this case the contract for services provided that the worker’s employment status was that of a contractor this fact however was contradicted by other facts that provided a view of the actual conditions and circumstances under which the worker’s services were performed employee_benefits the firm states that the ruling fails to acknowledge that the worker received no employee_benefits from the firm the fact that a worker is excluded from a benefits plan because the worker is not considered an employee by the business is a relevant factor although not conclusive in making a determination as plr-122153-97 to employee status permanency the firm states that the ruling fails to consider the temporary nature of the worker’s relationship with the firm the worker apparently provided services for only three months however the contract provided that the worker was to provide services for one year the length of the relationship is consistent with either employee or independent_contractor status after a careful review of the information originally submitted in this case the information provided in the conference of right and the statement submitted in the request for reconsideration we affirm the determination reached in our prior ruling that this worker was an employee of the firm for employment_tax purposes we express no opinion as to whether other workers performing similar services are employees or independent contractors this letter does not constitute a notice_of_determination concerning worker classification under sec_7436 of the internal_revenue_code this ruling is directed only to the taxpayer to whom it is addressed sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely chief_counsel employee_benefits and exempt_organizations harry beker chief branch office of the associate enclosure copy of ruling for purposes
